DETAILED ACTION
Drawings
The drawings filed September 13, 2011 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14, 15, 17, 19, 22-24, 26, 27,and 29-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson (US 7,217,463) in view of Tse et al (US 2007/0021561) and Blackwell (US 2008/0199647).
Henderson teaches a 3-polymeric labeling film (col 19, lines 15+) comprising a print skin layer (A) and a core layer comprising a blend of polypropylene homopolymer and copolymer (claims 1 and 83). The film may be formed by co-extrusion or lamination (herein understood to read on the coating process limitation of claim 23 and the lamination process of claim 24) (col 13, lines 13+) and may be uni-axially oriented 2 to 9 times in the machine direction (col 11, lines 41+). Said core layer and skin layer are herein understood to read on the claimed "machine direction oriented multi-layer plastic film." The laminate may further comprise a release liner and a pressure sensitive adhesive layer (claim 2; abstract). Said PSA is herein understood to rad on the claimed "pressure sensitive adhesive layer" adapted to be attach the label to the article. The PSA is applied "directly" to a side of the machine direction oriented multilayer plastic film opposite the printable skin layer.

Henderson does not teach that the print layer may comprise LLDPE. However, Blackwell teaches a similar uniaxially oriented label film wherein LLDPE is utilized as the print layer (col 2, lines 45+).
Thus, it would have been obvious to one of ordinary skill in the art to utilize LLDPE as the print layer composition of Henderson because Blackwell teaches LLDPE films are functionally equivalent to the lablestock print layers of Henderson.
Henderson does not teach the polypropylene blend of the core should be substituted for a composition comprising a thermoplastic block copolymer and a saturated hydrocarbon resin. However, Tse teaches a composition comprising l-90wt% polypropylene (0194), 3-50wt% low molecular weight polylolefin (0191-herein relied upon to read on the claimed saturated hydrocarbon), and 10-30wt% of a hydrogenated block copolymer (0192). The blend possesses the processability, solvent-resistance, and heat resistance of polypropylene and the impact resistance of the block copolymer (0006).
Furthermore, the low molecular weight polyolefin improves the flexibility after heat aging and/or cooling and decreased surface blooming (0021). The hydrogenated copolymer may comprise SBS or SIS (0124) block copolymers. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the composition of Tse in place of the polypropylene homo-and/or copolymers of Henderson. The motivation for doing so would have been such compositions have excellent impact resistance, clarity (006), processability, and mechanical properties (0272).
Claims 32-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henderson (US 7,217,463) in view of Tse et al (US 2007/0021561) and Blackwell (US 2008/0199647), as applied to claims above, and further in view of Yamada et al (US2007/0212539).

Henderson also does not teach the claimed 1 % secant value. However, Yamada teaches a facestock and specifies the modulus of elasticity should be between 1400-3000MPa in order to prevent yielding of the film and creasing (0139-0140). Thus, it would have been obvious to one of ordinary skill in the art to optimize the modulus of elasticity (herein understood to be synonymous with the claimed 1% secant modulus) to between 1400-3000MPa because Yamada teaches facestocks should have such moduli to prevent yielding and creasing.
Response to Arguments
Applicant’s arguments filed 11/4/2020 have been fully considered but are not persuasive.
Obviousness Rejections over Henderson + Tse + Blackwell
With regards to the rejection of claims 14, 15, 17, 19, 22-24, 26, 27, and 29-30 under 35 U.S.C. § 103(a) as unpatentable over U.S. Patent No. 7,217,463 of Henderson (hereinafter “Henderson”) in view of U.S. Publication No. 2007/0021561 of Tse et al. (hereinafter “Tse”) and U.S. Publication No. 2008/0199647 of Blackwell (hereinafter “Blackwell”), Applicants respectfully maintain that Henderson in view of Tse and Blackwell fails to teach or suggest the machine direction oriented multi-layer plastic film of the present claims.  The Examiner acknowledges that Henderson does not teach (1) the print layer comprises LLDPE (Blackwell is relied upon for allegedly teaching this limitation), and (2) the propylene blend of the core should be substituted for a composition comprising a thermoplastic block copolymer and a saturated hydrocarbon resin (Tse is relied upon to remedy this deficiency). 

Applicants further argue that the skilled person would not have had any motivation to have made the substitution proposed by the Examiner because  Henderson specifically teaches “the films are free of styrene based rubbers” and the composition of Tse includes “selectively hydrogenated block copolymers according to the present invention can be characterized as having: (i) terminal polymeric blocks of a vinyl aromatic monomer, and (ii) a central polymeric block which can be obtained by preparing the block copolymer using an olefin, preferably a conjugated diolefin,” wherein the end-blocks of these polymers are styrene.  Said argument is noted but is not persuasive as the teaching in Henderson that the “films are free of styrene based rubbers” refers only to a single embodiment.  Applicant is reminded that a reference may be relied upon for all that it fairly teaches and is not limited to specific embodiments disclosed therein.
Furthermore, Applicants assert that even if the skilled person had been motivated to make the substitution proposed by the Examiner, the result would not have been the label product of the present claims because Tse requires at least one plastomer be present ( Abstract of Tse). Applicants argue such a component is excluded from Applicants’ presently claimed core layer, which is defined using closed consisting of language and thus excluding additional components.  The examiner notes that the core of 
With regards to Blackwell, Applicant argues Blackwell does not remedy the deficiencies of Henderson and Tse. Said argument is noted but is not persuasive for the reasons noted above.

Obviousness Rejections over Henderson + Tse + Blackwell + Yamada
With regards to the rejection of Claims 32-35 under 35 U.S.C. § 103(a) as unpatentable over Henderson in view of Tse and Blackwell, as applied to claims above, and further in view of U.S. Publication No. 2007/0212539 of Yamada et al. (hereinafter “Yamada”), Applicants respectfully assert that even if the skilled person had consulted Yamada and had been motivated to optimize the modulus of elasticity as taught by Yamada (which is not conceded), Yamada does not cure the deficiencies of Henderson in view of Tse and Blackwell with respect to base claims 14, 26, 29 or 30.  Said argument is not persuasive for the reasons noted above.
Thus, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN R KRUER/
Primary Examiner, Art Unit 3649